Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 1 of 13

liiiw @

IN THE DISTRICT COURT OF TULSA COUNTY

STATE OF OKLAHOMA
ese CURE
) i D
FAYE STRAIN, as Guardian of ) SEP -5 2019
THOMAS BENJAMIN PRATT, )
) DON NEWBERRY, Court Clerk
Plaintiff, ) STATE OF OKLA. TULSA COUNTY

) Case No.:

CJ-~2019 03458

) Attorney Lien Claimed

vs.

- ARMOR CORRECTIONAL HEALTH
SERVICES, INC.,

)
)
)
)
Defendant. )
gaa ny fk 4 pnd 4 ri ALE
PETITION REBECCA NIGHTINGA
COMES NOW the Plaintiff Faye Strain (“Plaintiff”) as guardian of Thomas
Benjamin Pratt (“Mr. Pratt”), and for her Petition against Defendant alleges and states as

follows:

PARTIES

1. Plaintiff Faye Strain is the duly appointed guardian of Mr. Pratt. Plaintiff
is also Mr. Pratt’s mother.

2. Defendant Armor Correctional Health Services, Inc. (“ARMOR”) is a

foreign corporation doing business in Tulsa County, Oklahoma and was at all times
relevant hereto responsible, through its employees acting within the scope of employment,
for providing medical and mental health services and medication to Mr. Pratt while he was

housed at the Tulsa County Jail (“Jail”) in the custody of the Tulsa County Sheriff's Office
(“TCSO”).

HROG

-
~

Gh € ci S~ d38 be

YUIT LUNG ABdSGIA
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 2 of 13

 

JURISDICTION AND VENUE
3. Subject matter and personal jurisdiction are proper in this Court.
4. Prior to bringing the initial case, Plaintiff complied with the tort claim notice

provisions of the Oklahoma Government Tort Claim Act (“GTCA”), 51 O.S. § 151, et seq
by notifying Defendants of her intent to file state law claims in connection with the events
and injuries described herein. The GTCA process has been exhausted. This initial action
was timely brought pursuant to 51 O.S. § 157.

5. Venue is proper under because a substantial part of the events or omissions
giving rise to Plaintiffs’ claims occurred in this judicial district.

FACTUAL ALLEGATIONS

6. Mr. Pratt was booked into the Jail on December 11, 2015. Mr. Pratt was
placed in a general population pod, J-16.

7. At 7:39am on December 12, 2015, Mr. Pratt submitted a medical sick call
note, through the Jail’s electronic kiosk system, requesting to speak to a nurse about “detox
meds”. This is clear evidence that by early in the morning of December 12, Mr. Pratt was
going into alcohol withdrawal. In any event, this kiosk request was not responded to until
two days later.

8. At 12:19pm on December 12, Mr. Pratt submitted a second kiosk request,
as follows:

MY NAME IS TOMMY PRATT I CAME IN YESTERDAY AND
STARTED HAVING WITHDRAWLS [sic] I NEED TO TRY

AND GET SOME DETOX MEDS
THANKYOU
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 3 of 13

9. At approximately 1:05pm on December 12, 2015, Nurse Karen Canter, an
employee of Defendant ARMOR and agent of TCSO acting under color of state law and
within the scope of her employment, conducted a drug and alcohol withdrawal assessment
of Mr. Pratt. As part of this assessment, Mr. Pratt indicated that he had a serious alcohol
problem. In particular, Mr. Pratt advised Nurse Canter that he had a habit of drinking 15-
20 beers a day for “at least” the past ten (10) years. The assessment tool further indicates
that Mr. Pratt was experiencing: “constant nausea, frequent dry heaves and vomiting”,
moderate tremors, anxiety, restlessness, “drenching sweats” and “severe diffuse aching of
joints/muscles.”

10. At approximately 1:48pm on December 12, Mr. Pratt was admitted to the
Jail’s medical unit. Upon admission, Nurse Gracie Beardon, an employee of Defendant
Armor and agent of the TCSO acting under color of state law and within the scope of her
employment, conducted a “mental health infirmary admission assessment.” Nurse
Beardon noted that Mr. Pratt’s admitting diagnosis was “Detox”. Nurse Beardon
additionally noted that, upon admission, Mr. Pratt was nauseated, slumped over, anxious,
fearful and “unsteady on his feet”. Nurse Beardon specifically acknowledged that Mr. Pratt
posed a “risk for injury” due to his detoxification and “high blood pressure”.

11. On December 13, 2015, Mr. Pratt was placed on seizure precautions, which
included an order that his vital signs be taken every eight (8) hours.

12. At approximately 2:08am on December 14, 2015, another drug and alcohol
withdrawal assessment was conducted. This time, the assessment was done by Nurse
Patricia Deane, an employee of Defendant ARMOR and agent of the TCSO acting under

color of state law and within the scope of her employment. This December 14 drug-and-
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 4 of 13

alcohol withdrawal assessment clearly indicated that Mr. Pratt’s symptoms were worsening
and becoming ever more severe. In this regard, the December 14 assessment tool indicates
that Mr. Pratt was experiencing: “constant nausea, frequent dry heaves and vomiting”,
“severe” tremors “even with arms not extended”, “acute panic states as seen in severe
delirium or acute schizophrenic reactions”, restlessness, “drenching sweats”,
“continuous hallucinations” and disorientation for “place/or person”.

13. This assessment indicated that Mr. Pratt was suffering from delirium
tremens, a life-threatening condition related to alcohol withdrawal, which typically
requires immediate hospitalization. See, e.g., Speers v. County of Berrien, 196 F. App'x
390, 395 (6th Cir. 2006) (“delirium tremens is a serious medical condition, which
generally requires immediate hospitalization...”); Thompson v. Upshur Cnty., Tex, 245
F.3d 447, 457 (Sth Cir. 2001) (“delirium tremens is a serious medical need”); Deaton v.
McMillin, No. 3:08-CV-763-DPJ-FKB, 2012 WL 393053, at *2-3 (S.D. Miss. Feb. 6,
2012).

14. To any moderately trained medical professional, it would be obvious that
Mr. Pratt was suffering from delirium tremens. Nevertheless, despite the obvious severity
and emergent nature of Mr. Pratt’s deteriorating condition, he was not sent to a hospital or
even seen by a physician. Indeed, Nurse Deane did not contact a physician, despite the
fact that the assessment tool itself mandated that she do so. At this point, Mr. Pratt’s
detoxification was not being supervised by a physician, as required by Armor
policy/National Commission on Correctional Healthcare (“NCCHC”) standards. No vital

signs were taken. No blood tests were performed. Nurse Deane was negligent.
 

Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 5 of 13

15. At approximately 3:44am on December 14, 2015, an unidentified ARMOR
employee, acting within the scope of his/her employment and under color of state law,
attempted to take Mr. Pratt’s vital signs. This ARMOR employee noted that when he/she
encountered Mr. Pratt he was “tearing up” his cell and deliriously stating that he was
“locked in the store”. Mr. Pratt was so disoriented and panicked that he could not sit still
to have his vitals taken. Again, these were clear symptoms of delirium tremens, an
emergent and life-threatening condition, requiring immediate hospitalization. It was
apparent that Mr. Pratt’s withdrawal-related psychosis was getting worse to the point that
he posed an imminent threat of self-harm. Still, the ARMOR employee did nothing to
assist Mr. Pratt. He was not taken to a hospital. He was not restrained. He did not see a
physician or psychiatrist. He was not placed on suicide watch. No blood tests were
performed. Rather, Mr. Pratt was left to his own devices, while in the throes of a dangerous
withdrawal-related mental breakdown (likely, delirium tremens), alone ina cell. This, too,
was negligence.

16. Despite the fact that Mr. Pratt was to have his vital signs taken every eight
(8) hours, the ARMOR employees responsible for this task never once recorded a complete
set of vital signs for Mr. Pratt. No vital signs at all were recorded on December 14, 15 or
16. This failure not only violated policy and protocol, but substantively deprived Mr.
Pratt’s “caretakers” at the Jail of necessary information in monitoring his condition.
Indeed, frequent vital signs are essential in monitoring the health and assessing the needs
of patients with delirium tremens. ARMOR’s inability or refusal to take the minimal step

of assessing vital signs is additional evidence of negligence.
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page6of13

17. There are two “Medical Sick Call Notes”, dated December 14, 2015, in the
“official” Armor medical chart, which were purportedly recorded by Dr. Curtis McElroy.
Assuming that Dr. McElroy did see Mr. Pratt on December 14, as represented in the notes,
the information in those notes provides additional evidence of negligence.

18. According to the “December 14” note, Dr. McElroy saw Mr. Pratt at around
10:30am. In the December 14 note, Dr. McElroy states:

Pt seen and evaluated. Came in 12/11/15 with alcohol abuse and placed on

Librium protocol for alcohol withdrawal. Pt switched to valium and

received first dose this morning. Pt reported to be found on floor pulling

up tile with approximately 2cm forehead laceration. Small, < 1cm

laceration left lateral elbow area and a laceration < lcm on right mid right

posterior forearm. Some scratches on dorsum of nose. No other facial

injury. Pt awake, confused, talking about what movie are we watching

tonight. No history of witnessed fall or pt inflicting injury to himself. Pool

of blood under sink in cell.

(emphasis added). The information that Mr. Pratt, who was known to be detoxing, was
found on the floor, with a “pool of blood” under the sink, and “pulling up tile” after
suffering some sort of head injury, would be information that even a layperson would
recognize as an emergency medical situation. Further, there was additional information, in
the medical record, from earlier that morning, that Mr. Pratt was continuously vomiting,
hallucinating, suffering from severe tremors and was in an acute panic state. All of this
evidence pointed to delirium tremens.

27. Assuming Dr. McElroy did see Mr. Pratt at 10:30am on December 14, it
was obvious that Mr. Pratt was experiencing life-threatening withdrawal (delirium
tremens) and/or brain injury, and needed to be transferred immediately to a licensed acute

care facility. Dr. McElroy’s failure to send Mr. Pratt to a hospital evinces negligence toeard

his serious and obvious medical and mental health needs. Indeed, Dr. McElroy’s failure to
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 7 of 13

send Mr. Pratt to the hospital under these conditions was a violation of the minimal
standards of the NCCHC (J-G-06), which TCSO and Armor have adopted as policy. In
addition, Dr. McElroy did not provide Mr. Pratt with any neurological diagnostics or
consult, despite the obvious need. And Dr. McElroy did not refer Mr. Pratt to a psychiatrist,
despite the obvious need. He did not order vital signs be taken or that Mr. Pratt’s blood be
tested. These failures too are evidence of negligence.

19. Additionally, assuming that Dr. McElroy saw Mr. Pratt at 10:30am on
December 14, 2015, there is no explanation as to why he waited over eight (8) hours after
Nurse Deane’s dire assessment, and nearly seven (7) hours after the failed attempt to take
Mr. Pratt’s vital signs, to lay eyes on this patient. It is unconscionable that Mr. Pratt was
left to suffer in his cell for this period of time without even seeing a physician. Each
passing hour was another lost opportunity to get Mr. Pratt to an emergency room to receive
the level of care and assessment he obviously needed. With each passing hour without this
ER-level care, Mr. Pratt was inching closer to a medical calamity that would alter the rest
of his, and his family’s, life.

20. Nurse Margarita Brown, an employee of Defendant ARMOR and agent of
TCSO acting under color of state law and within the scope of her employment, encountered
Mr. Pratt in the medical unit at around 4:07pm on December 14. Nurse Brown reported
that Mr. Pratt was “angry”, “anxious” and “confused”; and staring and “reaching into
space.” Nurse Brown further noted that Mr. Pratt lacked judgment and had “impaired short
term memory.” Lastly, Nurse Brown charted that Mr. Pratt needed assistance with

°

“activities of daily living.” Again, Mr. Pratt was not sent to the hospital in negligemt

disregard of his serious medical needs.
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 8 of 13

21. The failures of the medical staff -- beginning with Nurse Deane’s
assessment and continuing through Dr. McElroy’s dubious “evaluation” and Nurse
Brown’s observations -- to send Mr. Pratt to an emergency room for medical intervention,
or even order neurological testing or a psychiatric visit, constitutes negligence. And this
negligence was a proximate cause of Mr. Pratt’s unnecessary and prolonged pain and
suffering; continuing and permanent disability; and medical expenses.

22. At approximately 8:49am on December 15, 2015, Kathy Loehr, a purported
“Licensed Professional Counselor” or “LPC”, conducted an initial mental health evaluation
of Mr. Pratt. During the evaluation, Mr. Pratt reported that he was “detoxing from alcohol.”
Ms. Loehr observed that Mr. Pratt was “shaky” and had “difficulty following directions”.
Mr. Pratt was making “slow, shaky movements.” Loehr charted that Pratt “present[ed]
with a wound on his forehead from a self inflicted injury yesterday” and that the wound
“[a]ppear[ed] unintentional” as Pratt was “detoxing and did not appear oriented
yesterday.” Notably, Ms. Loehr was unable to complete her evaluation because Mr. Pratt
had deteriorated to the point that he had “difficulty answering questions.” Mr. Pratt was
clearly still disoriented as he stated his mistaken belief that he was at a detox center and
that it was Sunday (when, in fact, December 15, 2015 was a Tuesday). He appeared
lethargic with poor eye contact. His memory, insight, judgment and concentration were
all noted to be “poor”.

23. Despite Mr. Pratt’s obvious signs and symptoms of brain injury, coupled
with his ongoing struggle with the effects of delirium tremens, Ms. Loehr did not send Mr.
Pratt to a hospital. Mr. Pratt was not seen by a physician. There is no indication that Ms.

Loehr even contacted a physician. Instead, demonstrating disregard for the seriousness of
_Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 9 of 13

the situation, Ms. Loehr educated Mr. Pratt “on getting clothes” and reportedly
“encouraged vital signs to get medication.” In other words, Ms. Loehr provided no care at
all, and did nothing to assure that Mr. Pratt’s emergent and life-threatening condition was
appropriately addressed. This was negligence.

24. There is also a “Medical Sick Call” note, dated December 15, 2015,
recorded by Dr. McElroy, in the version of Mr. Pratt’s chart later sent to Saint John.
According to the December 15 note, which is time stamped at 3:40pm, Mr. Pratt was
reported to “have been found underneath sink [in his cell] with laceration [on] mid
forehead.” Taking the December 15 note at face value, coupled with the known history
of Mr. Pratt’s symptoms of delirium tremens and/or brain injury, Dr. McElroy should have,
again, sent Mr. Pratt to a hospital on December 15. His failure to do so was yet another
instance of negligence.

25. At approximately 12:00am on December 16, 2016, Nurse LeeAnn Bivins,
an employee of Defendant ARMOR and agent of TCSO acting under color of state law and
within the scope of her employment, observed that Mr. Pratt “WOULD NOT GET UP.....”
However, Nurse Bivins failed to check Mr. Pratt’s vital signs, including his pulse and
respiration. -

26. Just before 1:00am on December 16, 2015, a TCSO Detention Officer
(“D.O.”) discovered Mr. Pratt “lying on [his] bed [and] not moving.” The D.O. called for
anurse. Angela McCoy, a Licensed Practical Nurse (or “LPN”), an employee of Defendant
ARMOR and agent of TCSO acting under color of state law and within the scope of her
employment, responded. Upon entering Mr. Pratt’s cell, Nurse McCoy found that he had

no pulse or respiration. He was completely unresponsive. She initiated CPR and called a
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 10 of 13

“medical emergency” at around 1:00am. Shortly thereafter, first responders from the fire
department and EMSA arrived, and continued CPR. Through these measures, Mr. Pratt
was resuscitated at around 1:15am, and was rushed to Saint John Medical Center in Tulsa.

27. According to the EMSA Report, Mr. Pratt had suffered a cardiac arrest. In
pertinent part, the narrative portion of the EMSA Report states: (A) “Jail Medical Staff
report ‘[Mr. Pratt] hit his head 4 days ago, and has been non-verbal and lethargic ever
since” ; (B) “Staff reports [Pratt] has been going through withdrawals, and been on suicide
watch as well”; (C) “[Pratt] has a large hematoma to his forehead, that staff reports ‘[i]s
from his fall 4 days ago’”.

28. Mr. Pratt was admitted to Saint John, where he remained until January 1,
2016. Upon discharge, Mr. Pratt was diagnosed with: (A) cardiopulmonary arrest (PEA)
secondary to presumed seizure during incarceration; (B) acute renal failure: Secondary to
hypotension and Rhabdomyolysis; (C) Todd's paralysis; (D) agitation; (E) anoxic brain
injury; (F) AKI: Secondary to hypotension and rhabdomyolysis; (G) hyponatremia; (H)
transaminitis: Acute; and (I) Head laceration: Acute.

29. Before Mr. Pratt was admitted to the Jail on December 11, 2015, he had no
history of seizure disorder, brain damage or severe mood swings. Since suffering from
untreated brain injury and delirium tremens which led to cardiac arrest/severe seizures at
the Jail, Mr. Pratt is permanently disabled. He continues to suffer from severe seizure
disorder, memory loss, extreme mood swings and anger and verbal/communication
delays/deficits. He is now unable to work and has been homeless at times. He requires

assistance with everyday life activities. He is incapable of safely living on his own. Mr.

10
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 11 of 13

Pratt is just 39 years old. At the time of his incarceration, and resulting injuries, Mr. Pratt
was 35.

30. Mr. Pratt is permanently disabled and has incurred and will continue to incur
lost wages and medical expenses. In addition, Mr. Pratt has suffered and will continue to
suffer physical and mental pain and anguish. These injuries and damages are a direct and
proximate cause of the negligence as described supra.

CLAIM FOR RELIEF

Negligence
(Defendants ARMOR, McElroy, Deane and Loehr)

31. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 30
as though fully set forth herein.

32. ARMOR, McElroy, Deane, Loehr and the unidentified nurse who
encountered Mr. Pratt at approximately 3:44am on December 14, 2015, owed a duty to Mr.
Pratt, and all other inmates in custody at the Jail, to use reasonable care to provide inmates
in need of medical attention with appropriate treatment.

33. ARMOR, McElroy, Deane, Loehr and the unidentified nurse who
encountered Mr. Pratt at approximately 3:44am on December 14, 2015, breached that duty
by failing to provide Mr. Pratt with prompt and adequate medical and mental health care
despite Mr. Pratt’s obvious needs.

34. ARMOR, McElroy, Deane, Loehr and the unidentified nurse who
encountered Mr. Pratt at approximately 3:44am on December 14, 2015’s breaches of the
duty of care include, inter alia: failure to treat Mr. Pratt’s serious health condition properly;
failure to conduct appropriate medical and mental health assessments; failure to create and

implement appropriate medical and mental health treatment plans; failure to promptly and

11
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 12 of 13

adequately evaluate Mr. Pratt’s health; failure to properly monitor Mr. Pratt’s health;
failure to provide access to medical and mental health personnel capable of evaluating and
treating his serious health needs; failure to assure that Mr. Pratt received necessary
emergency care; and a failure to take precautions to prevent Mr. Pratt from injury.

35. As a direct and proximate result of ARMOR, McElroy, Deane, Loehr and
the unidentified nurse who encountered Mr. Pratt at approximately 3:44am on December
14, 2015’s negligence, Mr. Pratt experienced physical pain, severe emotional distress,
mental anguish, and the damages alleged herein.

36. As a direct and proximate result of this negligence, Mr. Pratt has suffered,
and will continue to suffer, real and actual damages, including medical expenses, mental
and physical pain and suffering, emotional distress, lost wages and other damages in excess
of $75,000.00.

37. ARMOR is vicariously liable for the negligence of its employees and
agents.

38. ARMOR is also directly liable for its own negligence.

PRAYER FOR RELIEF

39. WHEREFORE, based on the foregoing, Plaintiff prays that this Court grant
the relief sought including, but not limited to, actual damages in excess of Seventy-Five
Thousand Dollars ($75,000.00), with interest accruing from date of filing of suit,

reasonable attorney fees, and all other relief deemed appropriate by this Court.

12
Case 4:19-cv-00527-JED-JFJ Document 1-1 Filed in USDC ND/OK on 10/01/19 Page 13 of 13

Respectfully submitted,

e

——DaniéLe Smolen, OBA #199
Robert M. Blakemore, OBA #18656
Smolen & Roytman
701 S. Cincinnati Ave.

Tulsa, Oklahoma 74119
P: (918) 585-2667
F: (918) 585-2669

 

Attorneys for Plaintiff

13
